 1
 2
 3
 4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   SPS TECHNOLOGIES, LLC d/b/a PB   Case No. 2:18-cv-09536-MWF (ASx)
     FASTENERS,
12                                    [PROPOSED] AMENDED
                   Plaintiff,         PROTECTIVE ORDER
13
         v.                           Complaint Filed: November 9, 2018
14
     BRILES AEROSPACE, INC.,
15   MICHAEL BRILES, and ROBERT
     BRILES,
16
                   Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                                     Case No. 2:18-cv-09536-MWF-AS
                                         STIPULATED AMENDED PROTECTIVE ORDER
 1
 2   I.    INTRODUCTION
 3         A.     Purposes and Limitations
 4         Discovery in this action is likely to involve production of confidential,
 5   proprietary, trade secret, commercially sensitive, export-controlled, or otherwise
 6   private information for which special protection from public disclosure and from use
 7   for any purpose other than prosecuting this litigation may be warranted. Accordingly,
 8   the parties hereby stipulate to and petition the Court to enter the following Stipulated
 9   Protective Order. The parties acknowledge that this Order does not confer blanket
10   protections on all disclosures or responses to discovery and that the protection it
11   affords from public disclosure and use extends only to the limited information or
12   items that are entitled to confidential treatment under the applicable legal principles.
13   The parties further acknowledge, as set forth in Section XII.3 below, that this
14   Stipulated Protective Order does not entitle them to file confidential information
15   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
16   the standards that will be applied when a party seeks permission from the Court to
17   file material under seal.
18         B.     Good Cause Statement
19         This action is likely to involve trade secrets, export-controlled information,
20   and other valuable research, development, commercial, financial, technical, and/or
21   proprietary information for which special protection from public disclosure and from
22   use for any purpose other than prosecution of this action is warranted. Such
23   confidential and proprietary materials and information consist of, among other
24   things, part specifications and dimensions, manufacturing processes, commercially
25   sensitive business or financial information, information regarding confidential
26   business practices, information that is subject to the requirements of the Export
27   Administration Regulations (“EAR”), 15 C.F.R. §§ 730, et seq., and/or the
28   International Traffic in Arms Regulations ("ITAR"), 22 C.F.R. §§ 120, et seq., or
                                               -2-
                                                                 Case No. 2:18-cv-09536-MWF-AS
                                                     STIPULATED AMENDED PROTECTIVE ORDER
 1   other confidential research, development, or commercial information (including
 2   information implicating privacy rights of third parties), information otherwise
 3   generally unavailable to the public, or which may be privileged or otherwise
 4   protected from disclosure under state or federal statutes, court rules, case decisions,
 5   or common law. Accordingly, to expedite the flow of information, to facilitate the
 6   prompt resolution of disputes over confidentiality of discovery materials, to
 7   adequately protect information the parties are entitled to keep confidential, to ensure
 8   that the parties are permitted reasonable necessary uses of such material in
 9   preparation for and in the conduct of trial, to address their handling at the end of the
10   litigation, and serve the ends of justice, a protective order for such information is
11   justified in this matter. It is the intent of the parties that information will not be
12   designated as confidential for tactical reasons and that nothing be so designated
13   without a good faith belief that it has been maintained in a confidential, non-public
14   manner, and there is good cause why it should not be part of the public record of this
15   case.
16   II.     DEFINITIONS
17           1.    Action: This federal lawsuit in the United States District Court for the
18   Central District of California, SPS Technologies, LLC v. Briles Aerospace, Inc., Case
19   No. 2:18-cv-09536-MWF-AS.
20           2.    Challenging Party: A Party or Non-Party that challenges the designation
21   of information or items under this Order.
22           3.    “CONFIDENTIAL” Information or Items: Information (regardless of
23   how it is generated, stored or maintained) or tangible things that contain non-public,
24   confidential, or proprietary information that the disclosing party does not make
25   public in the ordinary course of its conduct, as specified above in the Good Cause
26   Statement.
27           4.    Counsel: Outside Counsel of Record and In-House Counsel (as well as
28   their support staff).
                                               -3-
                                                                 Case No. 2:18-cv-09536-MWF-AS
                                                     STIPULATED AMENDED PROTECTIVE ORDER
 1         5.     Designating Party: A Party or Non-Party that designates information or
 2   items that it produces in disclosures or in responses to discovery as “EXPORT-
 3   CONTROLLED           INFORMATION,”              “CONFIDENTIAL”          or    “HIGHLY
 4   CONFIDENTIAL.”
 5         6.     Disclosure or Discovery Material: All items or information, regardless
 6   of the medium or manner in which it is generated, stored, or maintained (including,
 7   among other things, testimony, transcripts, and tangible things), that are produced or
 8   generated in disclosures or responses to discovery in this matter.
 9         7.     Expert: A person with specialized knowledge or experience in a matter
10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
11   an expert witness or as a consultant in this Action.
12         8.     “EXPORT-CONTROLLED                   INFORMATION”:              “EXPORT-
13   CONTROLLED INFORMATION” shall mean information that is subject to the
14   requirements of the Export Administration Regulations (“EAR”), 15 C.F.R. §§ 730,
15   et seq., and/or the International Traffic in Arms Regulations ("ITAR"), 22 C.F.R. §§
16   120, et seq. Such information may be contained in documents that a Designating
17   Party furnishes in this case related to dual use commodities, technology, or software,
18   or defense articles. A protective order is warranted, and there is good cause for
19   special treatment of these categories of information because federal law subjects such
20   information to specific rules related to designation, use, access, and disclosure, and
21   imposes civil and criminal penalties for violations.
22         9.     “HIGHLY CONFIDENTIAL” Information or Items:                     Information
23   (regardless of how it is generated, stored or maintained) or tangible things that
24   contain non-public, confidential, or proprietary information of a commercially
25   sensitive nature, the disclosure of which would cause harm to the commercial
26   interests of the disclosing party. Information so designated may be viewed by only
27   Outside Counsel of Record and In-House Counsel, subject to the restrictions set forth
28   herein.
                                               -4-
                                                                  Case No. 2:18-cv-09536-MWF-AS
                                                      STIPULATED AMENDED PROTECTIVE ORDER
 1          10.   In-House Counsel: Attorneys who are employees of a Party to this
 2   Action or a parent entity of a Party to this Action. In-House Counsel does not include
 3   Outside Counsel of Record or any other outside counsel.
 4          11.   Non-Party: Any natural person, partnership, corporation, association,
 5   or other legal entity not named as a Party to this action.
 6          12.   Outside Counsel of Record: Attorneys who are not employees of a party
 7   to this Action but are retained to represent or advise a party to this Action and have
 8   appeared in this Action on behalf of that party or are affiliated with a law firm which
 9   has appeared on behalf of that party, and includes support staff.
10          13.   Party: Any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13          14.   Producing Party: A Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15          15.   Professional Vendors: Persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19          16.   Protected Material:     Any Disclosure or Discovery Material that is
20   designated as “EXPORT-CONTROLLED INFORMATION,” “CONFIDENTIAL”
21   or “HIGHLY CONFIDENTIAL.”
22          17.   Receiving Party: A Party that receives Disclosure or Discovery Material
23   from a Producing Party.
24   III.   SCOPE
25          The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28   compilations of Protected Material; and (3) any testimony, conversations, or
                                               -5-
                                                                 Case No. 2:18-cv-09536-MWF-AS
                                                     STIPULATED AMENDED PROTECTIVE ORDER
 1   presentations by Parties or their Counsel that might reveal Protected Material. Any
 2   use of Protected Material at trial shall be governed by the orders of the trial judge.
 3   This Order does not govern the use of Protected Material at trial.
 4   IV.   DURATION
 5         Even after final disposition of this litigation, the confidentiality obligations
 6   imposed by this Order shall remain in effect until a Designating Party agrees
 7   otherwise in writing or a court order otherwise directs. Final disposition shall be
 8   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 9   or without prejudice; and (2) final judgment herein after the completion and
10   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
11   including the time limits for filing any motions or applications for extension of time
12   pursuant to applicable law.
13   V.    DESIGNATING PROTECTED MATERIAL
14         1.     Exercise of Restraint and Care in Designating Material for Protection.
15   Each Party or Non-Party that designates information or items for protection under
16   this Order must take care to limit any such designation to specific material that
17   qualifies under the appropriate standards. If it comes to a Designating Party’s
18   attention that information or items that it designated for protection do not qualify for
19   protection, that Designating Party must promptly notify all other Parties that it is
20   withdrawing the inapplicable designation.
21         2.     Manner and Timing of Designations. Except as otherwise provided in
22   this Order (see, e.g., second paragraph of Section V.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24   under this Order must be clearly so designated. It is the duty of the Designating Party
25   to give notice of the confidentiality designation pursuant to this Order, which must
26   be done, wherever possible, before the material is disclosed or produced. The duty
27   of the Receiving Party and of all other persons bound by this Order to maintain the
28
                                               -6-
                                                                 Case No. 2:18-cv-09536-MWF-AS
                                                     STIPULATED AMENDED PROTECTIVE ORDER
 1   confidentiality of the Protected Material shall commence with receipt of the
 2   designation. Designation in conformity with this Order requires:
 3         a)    For information in documentary form (e.g., paper or electronic
 4               documents, but excluding transcripts of depositions or other pretrial or
 5               trial proceedings), that the Producing Party affix at a minimum, the
 6               legend          “EXPORT-CONTROLLED                       INFORMATION,”
 7               “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL” to each page
 8               that contains protected material. If only a portion or portions of the
 9               material on a page qualifies for protection, the Producing Party also
10               must clearly identify the protected portion(s) (e.g., by making
11               appropriate markings in the margins). A Party or Non-Party that makes
12               original documents available for inspection need not designate them for
13               protection until after the inspecting Party has indicated which
14               documents it would like copied and produced. During the inspection
15               and before the designation, all of the material made available for
16               inspection     shall     be         deemed     “EXPORT-CONTROLLED
17               INFORMATION,”             “CONFIDENTIAL”                 or       “HIGHLY
18               CONFIDENTIAL.” After the inspecting Party has identified the
19               documents it wants copied and produced, the Producing Party must
20               determine which documents, or portions thereof, qualify for protection
21               under this Order. Then, before producing the specified documents, the
22               Producing    Party     must    affix    the    “EXPORT-CONTROLLED
23               INFORMATION,”             “CONFIDENTIAL”                 or       “HIGHLY
24               CONFIDENTIAL” legend to each page that contains Protected
25               Material. If only a portion or portions of the material on a page qualifies
26               for protection, the Producing Party also must clearly identify the
27               protected portion(s) (e.g., by making appropriate markings in the
28               margins).
                                               -7-
                                                                  Case No. 2:18-cv-09536-MWF-AS
                                                      STIPULATED AMENDED PROTECTIVE ORDER
 1   b)   For testimony given in depositions or in other pretrial or trial
 2        proceedings, that the Designating Party provide written notice and
 3        identification of the specific pages of the transcript (and any exhibits
 4        thereto)   that        are   EXPORT-CONTROLLED               INFORMATION,
 5        CONFIDENTIAL or HIGHLY CONFIDENTIAL, within twenty-one
 6        (21) days of receiving the final transcript. A confidentiality designation
 7        may also be made at the time of the deposition or other proceeding by
 8        indicating on the record before the close of the deposition or other
 9        proceeding. Unless the Parties agree otherwise, until the expiration of
10        the twenty-one (21) day period during which such designations may be
11        made, the entire transcript will be treated as though it is subject to
12        protection as HIGHLY CONFIDENTIAL material under the terms of
13        this Order. At the expiration of that twenty-one (21) day period, any
14        portions of the transcript not designated as EXPORT-CONTROLLED
15        INFORMATION, CONFIDENTIAL or HIGHLY CONFIDENTIAL
16        will cease to be treated as HIGHLY CONFIDENTIAL.                       A Party
17        thereafter seeking to assert inadvertent failure to designate under
18        Section V.3 shall have the burden of showing good cause for their
19        failure to designate the testimony previously. During the pendency of
20        any such subsequent designation or motion, the testimony that is the
21        subject of the designation shall be treated as though the designation was
22        timely asserted.
23   c)   For information produced in some form other than documentary and for
24        any other tangible items, that the Producing Party affix in a prominent
25        place on the exterior of the container or containers in which the
26        information       is    stored    the   legend    “EXPORT-CONTROLLED
27        INFORMATION,”                    “CONFIDENTIAL”             or       “HIGHLY
28        CONFIDENTIAL.” If only a portion or portions of the information
                                            -8-
                                                              Case No. 2:18-cv-09536-MWF-AS
                                                  STIPULATED AMENDED PROTECTIVE ORDER
 1                warrants protection, the Producing Party, to the extent practicable, shall
 2                identify the protected portion(s).
 3         3.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such material.
 6   Any correction to a designation and notice of that correction shall be made in writing,
 7   accompanied by substitute copies of each item of Protected Material, properly
 8   marked as EXPORT-CONTROLLED INFORMATION, CONFIDENTIAL or
 9   HIGHLY CONFIDENTIAL, in accordance with Section V.2 of this Order. A
10   Receiving Party may challenge a late designation in accordance with Section VI of
11   this Order. Until such challenge is resolved by the Parties or the Court, the disputed
12   Discovery Material shall be treated as EXPORT-CONTROLLED INFORMATION,
13   CONFIDENTIAL or HIGHLY CONFIDENTIAL, in accordance with the corrected
14   designation. If no challenge is made to a late designation, then within twenty-one
15   (21) days of receipt of the corrected or substituted copies of the Discovery Material,
16   the Receiving Party shall destroy or return to counsel for the Producing Party all
17   copies of such mis-designated Discovery Material. Upon timely correction of a
18   designation, the Receiving Party must make reasonable efforts to assure that the
19   material is treated in accordance with the provisions of this Order.
20   VI.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
21         1.     Timing of Challenges.      Any Party or Non-Party may challenge a
22   designation of confidentiality at any time that is consistent with the Court’s
23   Scheduling Order.
24         2.     Meet and Confer. The Challenging Party shall initiate the dispute
25   resolution process under Local Rule 37.1 et seq.
26         3.     Burden of Persuasion. The burden of persuasion in any such challenge
27   proceeding shall be on the Designating Party. Unless the Designating Party has
28   waived or withdrawn the confidentiality designation, all parties shall continue to
                                               -9-
                                                                   Case No. 2:18-cv-09536-MWF-AS
                                                       STIPULATED AMENDED PROTECTIVE ORDER
 1   afford the material in question the level of protection to which it is entitled under the
 2   Producing Party’s designation until the Court rules on the challenge.
 3   VII. ACCESS TO AND USE OF PROTECTED MATERIAL
 4         1.     Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending, or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. Every person to whom Protected Material is to
 9   be disclosed, summarized, described or otherwise communicated in whole or in part,
10   shall first be advised that the Protected Material is being disclosed pursuant and
11   subject to the terms of this Order. When the Action has been terminated, a Receiving
12   Party must comply with the provisions of Section XIII below. Protected Material
13   must be stored and maintained by a Receiving Party at a location and in a secure
14   manner that ensures that access is limited to the persons authorized under this Order.
15   For purposes of this Order, a secure website, or other internet-based document
16   repository with adequate security and access limited to persons authorized under this
17   Order that complies with the paragraphs in this Section, shall be deemed a secure
18   location.
19         2.     Disclosure of “CONFIDENTIAL” Information or Items.                   Unless
20   otherwise ordered by the court or permitted in writing by the Designating Party, a
21   Receiving    Party     may    disclose   any     information     or   item    designated
22   “CONFIDENTIAL” only to:
23         a)     The Receiving Party’s Outside Counsel of Record in this Action, as well
24                as employees of said Outside Counsel of Record to whom it is
25                reasonably necessary to disclose the information for this Action;
26         b)     The officers, directors, and employees (including In-House Counsel) of
27                the Receiving Party to whom disclosure is reasonably necessary for this
28                Action;
                                               -10-
                                                                  Case No. 2:18-cv-09536-MWF-AS
                                                      STIPULATED AMENDED PROTECTIVE ORDER
 1         c)    Experts (as defined in this Order) of the Receiving Party to whom
 2               disclosure is reasonably necessary for this Action and who have signed
 3               the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         d)    The Court and its personnel;
 5         e)    Court reporters and their staff;
 6         f)    Professional jury or trial consultants, mock jurors, and Professional
 7               Vendors to whom disclosure is reasonably necessary for this Action and
 8               who have signed the “Acknowledgment and Agreement to Be Bound”
 9               (Exhibit A);
10         g)    The author or recipient of a document containing the information or a
11               custodian or other person who otherwise possessed or knew the
12               information;
13         h)    During their depositions, witnesses, and attorneys for witnesses, in the
14               Action to whom disclosure is reasonably necessary and who have signed
15               the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
16               otherwise agreed by the Designating Party or ordered by the Court.
17               Pages of transcribed deposition testimony or exhibits to depositions that
18               reveal Protected Material, or which have otherwise been designated as
19               Protected Material, must be separately bound by the court reporter and
20               may not be disclosed to anyone except as permitted under this Order;
21               and
22         i)    Any mediator or settlement officer, and their supporting personnel,
23               mutually agreed upon by any of the parties engaged in settlement
24               discussions.
25   With respect to EXPORT-CONTROLLED INFORMATION, the persons in
26   categories (a)-(i) must be U.S. Persons or otherwise permitted access to such
27   information under U.S. law.
28
                                             -11-
                                                                Case No. 2:18-cv-09536-MWF-AS
                                                    STIPULATED AMENDED PROTECTIVE ORDER
 1         3.    Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
 2   Unless otherwise ordered by the Court or permitted in writing by the Designating
 3   Party, a Receiving Party may disclose any information or item designated “HIGHLY
 4   CONFIDENTIAL” to only:
 5         a)    The Receiving Party’s Outside Counsel of Record in this action, as well
 6               as employees of said Outside Counsel of Record to whom it is
 7               reasonably necessary to disclose the information for this litigation.
 8         b)    The Receiving Party’s In-House Counsel who (1) has supervisory
 9               responsibility for this litigation; (2) has no involvement in competitive
10               decision-making; (3) to whom disclosure is reasonably necessary for
11               this litigation; (4) who has signed the “Acknowledgment and Agreement
12               to Be Bound” (Exhibit A).
13               i.    The In-House Counsel for a Receiving Party may not:
14                     1.     Discuss or disclose the contents of the “Highly
15                            Confidential” materials with or to other employees or third
16                            parties; and/or
17                     2.     Use the “Highly Confidential” materials for any purpose
18                            other than in connection with the prosecution or defense of
19                            the lawsuit.
20         c)    Experts (as defined in this Order) of the Receiving Party to whom
21               disclosure is reasonably necessary for this litigation and who have
22               signed the “Acknowledgment and Agreement to Be Bound” that is
23               attached as Exhibit A.
24         d)    The Court and its personnel;
25         e)    Court reporters and their staff;
26         f)    Professional jury or trial consultants, mock jurors, and Professional
27               Vendors to whom disclosure is reasonably necessary for this Action and
28
                                                -12-
                                                                   Case No. 2:18-cv-09536-MWF-AS
                                                       STIPULATED AMENDED PROTECTIVE ORDER
 1                who have signed the “Acknowledgment and Agreement to Be Bound”
 2                (Exhibit A);
 3         g)     The author or recipient of a document containing the information or a
 4                custodian or other person who otherwise possessed or knew the
 5                information;
 6         h)     During their depositions, witnesses, and attorneys for witnesses, in the
 7                Action to whom disclosure is reasonably necessary and who have signed
 8                the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 9                otherwise agreed by the Designating Party or ordered by the Court.
10                Pages of transcribed deposition testimony or exhibits to depositions that
11                reveal Protected Material, or which have otherwise been designated as
12                Protected Material, must be separately bound by the court reporter and
13                may not be disclosed to anyone except as permitted under this Order;
14                and
15         i)     Any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17   With respect to EXPORT-CONTROLLED INFORMATION, the persons in
18   categories (a)-(i) must be U.S. Persons or otherwise permitted access to such
19   information under U.S. law.
20         4.     Handling of “EXPORT-CONTROLLED INFORMATION” or Items.
21                4.1.   Disclosure of “EXPORT-CONTROLLED INFORMATION” or
22   Items. The Parties have a responsibility to ensure that EXPORT-CONTROLLED
23   INFORMATION in their possession, custody or control is used in accordance with
24   the EAR, 15 C.F.R. §§ 730, et seq., and/or ITAR, 22 C.F.R. §§ 120, et seq. To
25   prevent unauthorized use of EXPORT-CONTROLLED INFORMATION, the
26   parties agree to follow the procedure outlined in this paragraph.
27                a)     EXPORT-CONTROLLED INFORMATION disclosed in this
28   action will be used only for the purposes of this action.
                                              -13-
                                                                 Case No. 2:18-cv-09536-MWF-AS
                                                     STIPULATED AMENDED PROTECTIVE ORDER
 1                b)      Counsel or another individuals authorized to received EXPORT-
 2   CONTROLLED INFORMATION will not disclose, export, or transfer, in any
 3   manner, EXPORT-CONTROLLED INFORMATION to any foreign person except
 4   as permitted by U.S. law, and will not transport any such document outside of U.S.
 5   territory, without prior written approval of the Bureau of Industry and Security, the
 6   United States Department of State, or other appropriate U.S. government department
 7   or agency except as permitted by U.S. law.
 8                c)      The Parties will file under seal all documents that contain
 9   EXPORT-CONTROLLED INFORMATION.
10                4.2.    Access to EXPORT-CONTROLLED INFORMATION or Items.
11   The Parties and the Court have a responsibility to ensure that access to EXPORT-
12   CONTROLLED INFORMATION in their possession, custody or control is restricted
13   to authorized persons in accordance with the EAR, 15 C.F.R. §§ 730, et seq., and/or
14   ITAR, 22 C.F.R. §§ 120, et seq. To prevent unauthorized access of EXPORT-
15   CONTROLLED INFORMATION, the Parties agree to follow the procedure outlined
16   in this paragraph.
17                a)      All hardcopy documents containing EXPORT-CONTROLLED
18   INFORMATION shall be placed in a secure file or room or transported in a secure
19   container with access limited to those persons identified in Section VII, paragraphs
20   2 and 3 of this Protective Order who are U.S. Persons.
21                b)      If    documents      containing       EXPORT-CONTROLLED
22   INFORMATION are electronic files, access to such electronic files shall be limited
23   to those persons identified in Section VII, paragraphs 2 and 3 of this Protective Order
24   who are U.S. Persons.
25                c)      In the event that counsel or another individual authorized to
26   receive EXPORT-CONTROLLED INFORMATION anticipates that EXPORT-
27   CONTROLLED INFORMATION will be disclosed to the Court, including at any
28
                                              -14-
                                                                 Case No. 2:18-cv-09536-MWF-AS
                                                     STIPULATED AMENDED PROTECTIVE ORDER
 1   hearing or at trial, the Parties agree to confer and, if necessary, to discuss with the
 2   Court the proper safeguards to avoid an export violation.
 3   VIII. PROTECTED           MATERIAL           SUBPOENAED             OR      ORDERED
 4         PRODUCED IN OTHER LITIGATION
 5         1.     If a Party is served with a subpoena or a court order issued in other
 6   litigation that compels disclosure of any information or items designated in this
 7   Action as “EXPORT-CONTROLLED INFORMATION,” “CONFIDENTIAL” or
 8   “HIGHLY CONFIDENTIAL,” that Party must:
 9         a)     Promptly notify in writing the Designating Party. Such notification
10                shall include a copy of the subpoena or court order;
11         b)     Promptly notify in writing the party who caused the subpoena or order
12                to issue in the other litigation that some or all of the material covered by
13                the subpoena or order is subject to this Protective Order.             Such
14                notification shall include a copy of this Stipulated Protective Order; and
15         c)     Cooperate with respect to all reasonable procedures sought to be
16                pursued by the Designating Party whose Protected Material may be
17                affected.
18         2.     If the Designating Party timely seeks a protective order, the Party served
19   with the subpoena or court order shall not produce any information designated in this
20   action as “EXPORT-CONTROLLED INFORMATION,” “CONFIDENTIAL” or
21   “HIGHLY CONFIDENTIAL” before a determination by the court from which the
22   subpoena or order issued, unless the Party has obtained the Designating Party’s
23   permission. The Designating Party shall bear the burden and expense of seeking
24   protection in that court of its confidential material and nothing in these provisions
25   should be construed as authorizing or encouraging a Receiving Party in this Action
26   to disobey a lawful directive from another court.
27
28
                                               -15-
                                                                  Case No. 2:18-cv-09536-MWF-AS
                                                      STIPULATED AMENDED PROTECTIVE ORDER
 1   IX.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION
 3         1.     The terms of this Order are applicable to information produced by a
 4   Non- Party in this Action and designated as “EXPORT-CONTROLLED
 5   INFORMATION,” “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Such
 6   information produced by Non-Parties in connection with this litigation is protected
 7   by the remedies and relief provided by this Order. Nothing in these provisions should
 8   be construed as prohibiting a Non-Party from seeking additional protections.
 9         2.     In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13         a)     Promptly notify in writing the Requesting Party and the Non-Party that
14                some or all of the information requested is subject to a confidentiality
15                agreement with a Non-Party;
16         b)     Promptly provide the Non-Party with a copy of the Stipulated Protective
17                Order in this Action, the relevant discovery request(s), and a reasonably
18                specific description of the information requested; and
19         c)     Make the information requested available for inspection by the Non-
20                Party, if requested.
21         3.     If the Non-Party fails to seek a protective order from this court within
22   fourteen (14) days of receiving the notice and accompanying information, the
23   Receiving Party may produce the Non-Party’s confidential information responsive to
24   the discovery request. If the Non-Party timely seeks a protective order, the Receiving
25   Party shall not produce any information in its possession or control that is subject to
26   the confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
28   of seeking protection in this court of its Protected Material.
                                               -16-
                                                                   Case No. 2:18-cv-09536-MWF-AS
                                                       STIPULATED AMENDED PROTECTIVE ORDER
 1   X.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         1.        If a Receiving Party learns that, by inadvertence or otherwise, it has
 3   disclosed Protected Material to any person or in any circumstance not authorized
 4   under this Stipulated Protective Order, the Receiving Party must immediately:
 5         a)        Notify in writing the Designating Party of the unauthorized disclosures;
 6         b)        Use its best efforts to retrieve all unauthorized copies of the Protected
 7                   Material;
 8         c)        Inform the person or persons to whom unauthorized disclosures were
 9                   made of all the terms of this Order; and d) Request such person or
10                   persons to execute the “Acknowledgment and Agreement to Be Bound”
11                   that is attached hereto as Exhibit A.
12   XI.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13         PROTECTED MATERIAL
14         When a Producing Party gives notice to Receiving Parties that certain
15   inadvertently produced material is subject to a claim of privilege or other protection,
16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
18   may be established in an e-discovery order that provides for production without prior
19   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
20   parties reach an agreement on the effect of disclosure of a communication or
21   information covered by the attorney-client privilege or work product protection, the
22   parties may incorporate their agreement in the stipulated protective order submitted
23   to the Court.
24   XII. MISCELLANEOUS
25         1.        Right to Further Relief. Nothing in this Order abridges the right of any
26   person to seek its modification by the Court in the future.
27         2.        Right to Assert Other Objections. By stipulating to the entry of this
28   Protective Order no Party waives any right it otherwise would have to object to
                                                 -17-
                                                                    Case No. 2:18-cv-09536-MWF-AS
                                                        STIPULATED AMENDED PROTECTIVE ORDER
 1   disclosing or producing any information or item on any ground not addressed in this
 2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3   ground to use in evidence of any of the material covered by this Protective Order.
 4         3.     Filing Protected Material. A Party that seeks to file under seal any
 5   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 6   only be filed under seal pursuant to a court order authorizing the sealing of the
 7   specific Protected Material at issue. If a Party's request to file Protected Material
 8   under seal is denied by the court, then the Receiving Party may file the information
 9   in the public record unless otherwise instructed by the court.
10   XIII. FINAL DISPOSITION
11         After the final disposition of this Action, as defined in Section IV, within sixty
12   (60) days of a written request by the Designating Party, each Receiving Party must
13   return all Protected Material to the Producing Party or destroy such material. As used
14   in this subdivision, “all Protected Material” includes all copies, abstracts,
15   compilations, summaries, and any other format reproducing or capturing any of the
16   Protected Material. Whether the Protected Material is returned or destroyed, the
17   Receiving Party must submit a written certification to the Producing Party (and, if
18   not the same person or entity, to the Designating Party) by the sixty (60) day deadline
19   that (1) identifies (by category, where appropriate) all the Protected Material that was
20   returned or destroyed and (2) affirms that the Receiving Party has not retained any
21   copies, abstracts, compilations, summaries or any other format reproducing or
22   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
23   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
24   and hearing transcripts, legal memoranda, correspondence, deposition and trial
25   exhibits, expert reports, attorney work product, and consultant and expert work
26   product, even if such materials contain Protected Material. Any such archival copies
27   that contain or constitute Protected Material remain subject to this Protective Order
28   as set forth in Section IV.
                                               -18-
                                                                  Case No. 2:18-cv-09536-MWF-AS
                                                      STIPULATED AMENDED PROTECTIVE ORDER
 1   XIV. ENFORCEMENT
 2         Any violation of this Order may be punished by any and all appropriate
 3   measures including, without limitation, contempt proceedings and/or monetary
 4   sanctions.
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6   DATED July 30, 2019
 7
 8   /s/ Matthew D. Umhofer
 9   SPERTUS, LANDES & UMHOFER, LLP
     Matthew D. Umhofer (SBN 206607)
10   Elizabeth Mitchell (SBN 251139)
11   1990 S. Bundy Drive, Suite 705
     Los Angeles, CA 90025
12   Telephone: (310) 826-4700
13   Facsimile: (310) 826-4711
     mumhofer@spertuslaw.com
14   emitchell@spertuslaw.com
15   WILLIAMS & CONNOLLY LLP
16   Bruce R. Genderson (pro hac vice)
     Thomas H.L. Selby (pro hac vice)
17   Daniel P. Shanahan (pro hac vice)
18   Joseph Q. Wood (pro hac vice)
     William B. Snyderwine (pro hac vice)
19
     725 Twelfth Street, N.W.
20   Washington, DC 20005
     Telephone: (202) 434-5000
21
     Facsimile: (202) 434-5029
22   bgenderson@wc.com
     tselby@wc.com
23
     dshanahan@wc.com
24   jwood@wc.com
     wsnyderwine@wc.com
25
26   Attorneys for SPS Technologies, LLC
27
28
                                            -19-
                                                               Case No. 2:18-cv-09536-MWF-AS
                                                   STIPULATED AMENDED PROTECTIVE ORDER
 1   DATED: July 30, 2019
 2   /s/ Nima Hefazi
 3   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Duane R. Lyons (Bar No. 125091)
 4   Christopher A. Mathews (Bar No. 144021)
 5   Tigran Guledjian (Bar No. 207613)
     Nima Hefazi (Bar No. 272816)
 6   865 South Figueroa Street, 10th Floor
 7   Los Angeles, California 90017-2543
     Telephone: (213) 443-3000
 8   Facsimile: (213) 443-3100
 9   duanelyons@quinnemanuel.com
     chrismathews@quinnemanuel.com
10   tigranguledjian@quinnemanuel.com
11   nimahefazi@quinnemanuel.com

12   Attorneys for Briles Aerospace, Inc.
13   and Michael Briles

14
15   DATED: July 30, 2019
16   /s/ Alyssa M. Caridis
17   ORRICK, HERRINGTON & SUTCLIFFE, LLP
     William A. Molinski (SBN 145186)
18   Alyssa M. Caridis (SBN 260103)
19   777 South Figueroa Street
     Suite 3200
20   Los Angeles, CA 90017-5855
21   Telephone: (213) 629-2020
     Facsimile: (213) 612-2499
22   wmolinski@orrick.com
23   acaridis@orrick.com
24   Attorneys for Robert Briles
25 )25*22'&$86(6+2:1,7,66225'(5('
26
                                    BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              V
27 '$7('$XJXVW            +RQRUDEOH$OND6DJDU
28                                                 8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                            -20-
                                                                Case No. 2:18-cv-09536-MWF-AS
                                                    STIPULATED AMENDED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________, declare under penalty of perjury that
 4   the following is true and correct:
 5         1.     I am employed as _________________ by _____________________.
 6         2.     I have read the foregoing Stipulated Protective Order (“Order”) in the
 7   case of SPS Technologies, LLC v. Briles Aerospace, Inc., Case No. 2:18-cv-09536-
 8   MWF (ASx) (C.D. Cal.), and have received a copy of it.
 9         3.     I agree to comply with and to be bound by all the terms of this Order,
10   and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt, and to damages to the
12   Designating Party.
13         4.     I solemnly promise that I will not disclose in any manner any
14   information or item that is subject to this Order to any person or entity except in strict
15   compliance with the provisions of this Order.
16         5.     I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the terms of
18   this Order, even if such enforcement proceedings occur after termination of this
19   action.
20         6.     I hereby appoint __________________ of _______________________
21   as my California agent for service of process in connection with this action or any
22   proceedings related to enforcement of this Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: ________________________________
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                                -21-
                                                                   Case No. 2:18-cv-09536-MWF-AS
                                                       STIPULATED AMENDED PROTECTIVE ORDER
